          Case 3:18-cv-00372-CSH Document 78 Filed 10/22/19 Page 1 of 2



                                               U.S. Department of Justice

                                               United States Attorney
                                               District of Connecticut
_____________________________________________________________________________________________
                                           Connecticut Financial Center     (203) 821-3700
                                           157 Church Street, 25th Floor    Fax (203) 773-5373
                                           New Haven, Connecticut 06510    www.usdoj.gov/usao/ct

                                               October 22, 2019

The Honorable Charles S. Haight, Jr.
Senior United States District Judge for the District of Connecticut
Richard C. Lee United States Courthouse
141 Church Street
New Haven, Connecticut 06510

Re:    Manker v. Spencer, 3:18-cv-372 (CSH)

Dear Judge Haight,

        On October 21, 2019, the plaintiffs provided an unsolicited letter to the Court offering
additional evidence. The evidence primarily consisted of statistics regarding discharge upgrades
from the Naval Discharge Review Board (“NDRB”). It is unclear how the statistics were
calculated, who calculated the statistics, and what, if any, statistical analyses were performed on
the raw data.

        The primary argument advanced in the letter is that the unanalyzed statistics disprove the
representations made by undersigned counsel during the oral argument before Your Honor.
Specifically, the plaintiffs’ counsel argue that these statistics demonstrate that the NDRB was not
properly guided and that the NDRB is acting inappropriately. The statistics do not prove these
points.

         First, at the Court’s order, the administrative record was filed with the Court. The
administrative record demonstrates that the NDRB did, indeed, receive guidance. See, e.g.,
AR0961-AR0965. Second, the plaintiffs attempt to infer from the statistics that, simply because
more individuals are not receiving discharge upgrades, the NDRB is acting inappropriately. These
statistics do not support such an inference, especially in light of the underlying nature of this case.
Although this is a class action, the underlying claim is brought pursuant to the Administrative
Procedure Act (“APA”). Under the APA, the Court does not analyze the performance of the
NDRB across all cases and institute broad, programmatic changes. Instead, the Court is called to
decide whether the NDRB, in the representative plaintiffs’ cases, acted in an arbitrary or capricious
manner.

       Finally, the plaintiffs’ counsel appear to criticize undersigned counsel for relying on facts
outside of the record. As demonstrated above, undersigned counsel relied on the facts properly

                                                      1
           Case 3:18-cv-00372-CSH Document 78 Filed 10/22/19 Page 2 of 2



before the Court. It is the plaintiffs’ counsel that now offers facts outside of the administrative
record, beyond the time of the complaint, and purely based on plaintiffs’ counsels’ representation.1
The defendant respectfully requests that the Court disregard the plaintiffs’ October 21, 2019, letter.

        Based on the briefing and oral argument, the defendant respectfully requests that the Court
grant the defendant’s motion to dismiss.

                                                       For the Defendant,

                                                       John H. Durham
                                                       United States Attorney


                                             By:       /S/ David C. Nelson
                                                       David C. Nelson
                                                       Michelle L. McConaghy
                                                       Assistant U.S. Attorneys
                                                       Lt. Commander Jonathan E. Dowling
                                                       United States Navy




1
  Incidentally, and without waiving the assertion that each petition must be reviewed individually, the quarterly report data
indicates that the NDRB generally grants relief for petitions involving mental health claims at greater percentage rate than
petitions that do not involve mental health claims. See https://www.secnav.navy.mil/mra/CORB/Documents/NDRB-
QUARTERLY-REPORT.pdf (last visited on October 22, 2019).

                                                               2
